PER CURIAM
Defendant appeals the 21-month prison term imposed for his conviction of burglary in the first degree. ORS 164.225. He was sentenced on four separate cases in one sentencing proceeding. His placement on the criminal history scale was F for the first conviction. The court then used that conviction to enhance his criminal history to C. Defendant is correct that that was error. State v. Bucholz, 113 Or App 705, 834 P2d 456 (1992), rev allowed 315 Or 311 (1993); State v. Seals, 113 Or App 700, 833 P2d 1344 (1992). However, the error requires no remedial action. The challenged sentence is concurrent to a 24-month term of imprisonment in a separate case. State v. Tremillion, 111 Or App 375, 826 P2d 95, rev den 313 Or 300 (1992).
Affirmed.